Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                            Case No. 9:18-CV-80762-RLR


    JACOB HORN and ROBERT VETTER,

         Plaintiffs,

    v.

    LIBERTY INSURANCE UNDERWRITERS,
    INC.,

         Defendant.
                                      /



   LIBERTY INSURANCE UNDERWRITERS, INC.’S MEMORANDUM IN OPPOSITION
     TO PLAINTIFFS’ DAUBERT MOTION TO STRIKE OR EXCLUDE THE EXPERT
          OPINIONS OF TIMOTHY J. FRANSEN AND STEPHEN D. JOHNSON
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 2 of 22




                                                    TABLE OF CONTENTS

   I.    INTRODUCTION................................................................................................................... 1
   II. BACKGROUND..................................................................................................................... 2
         A. Mr. Fransen’s Report........................................................................................................ 2
         B. Mr. Johnson’s Report. ...................................................................................................... 4
   III. ARGUMENT .......................................................................................................................... 7
         A. Mr. Fransen’s Opinions Are Admissible. ........................................................................ 8
         B. Mr. Johnson’s Opinions Are Admissible. ...................................................................... 11
                1.      Mr. Johnson is a Qualified Expert. ....................................................................... 11
                2.      Mr. Johnson’s Methodology is Reliable. .............................................................. 13
   IV. CONCLUSION ..................................................................................................................... 17
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 3 of 22




                                                  TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

   Cases

   Adega v. State Farm Fire and Casualty Insurance Co.,
      07-20696-CIV, 2010 WL 11506354 (S.D. Fla. Mar. 30, 2010) ................................................8

   Allapattah Services, Inc. v. Exxon Corp.,
       61 F. Supp. 2d 1335 (S.D. Fla. 1999), aff’d,
       333 F.3d 1248 (11th Cir. 2003),
       aff’d sub nom. Exxon Mobil Corp. v. Allapattah Services, Inc.,
       545 U.S. 546 (2005).................................................................................................................14

   American General Life Insurance Co. v. Schoenthal Family, LLC,
     555 F.3d 1331 (11th Cir. 2009) .................................................................................................9

   Bennett v. Behring Corp.,
      737 F.2d 982 (11th Cir. 1984) .................................................................................................10

   Cotromano v. United Technologies Corp.,
      13-80928, 10-80840-CIV, 2018 WL 2047468 (S.D. Fla. May 2, 2018) ...................................7

   Culbreath Isles Property Owners Associationn, Inc. v. Travelers
      Casualty & Surety Company of America,
      151 F. Supp. 3d 1282 (M.D. Fla. 2015),
      aff’d sub nom. Sidman, 841 F.3d 1197 ....................................................................................14

   Daubert v. Merrell Dow Pharmaceuticals, Inc.,
      509 U.S. 579 (1993).............................................................................................................8, 13

   Doctors Licensure Group, Inc. v. Continental Casualty Company,
      3:10-CV-98-RV/MD, 2011 WL 13182969 (N.D. Fla. Sept. 26, 2011).............................12, 13

   Schneider ex rel. Estate of Schneider v. Fried,
      320 F.3d 396 (3d Cir. 2003).......................................................................................................7

   Goolsby v. Gain Technologies, Inc.,
      362 Fed. Appx. 123 (11th Cir. 2010).........................................................................................8

   Jimenez v. GEICO,
      651 F. App’x 850 (11th Cir. 2016) ............................................................................................5

   Long v. East Coast Waffles, Inc.,
      18-12920, 2019 WL 1091041 (11th Cir. Mar. 8, 2019) ..........................................................16
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 4 of 22




   Mohamed v. American Motor Company, LLC,
     320 F.R.D. 301 (S.D. Fla. 2017)..............................................................................................11

   Physicians Healthsource, Inc. v. Dr. Diabetic Supply, LLC,
      12-22330-CIV, 2014 WL 7366255 (S.D. Fla. Dec. 24, 2014) ................................................11

   Regions Bank v. Cmmonwealth Land Title Insurance Co.,
      11-23257-CIV, 2013 WL 3279939 (S.D. Fla. June 27, 2013)...................................................8

   Seamon v. Remington Arms Co., LLC,
      813 F.3d 983 (11th Cir. 2016) ...................................................................................................8

   Sidman v. Travelers Casualty and Surety,
      841 F.3d 1197 (11th Cir. 2016) ...........................................................................................5, 14

   Siplin v. Carnival Corp.,
       17-CIV-23741, 2018 WL 3439452 (S.D. Fla. July 17, 2018) ...................................................8

   Rules

   Fed. R. Evid. 702 ...............................................................................................................7, 8, 9, 13

   Federal Rule of Civil Procedure 23 ...............................................................................................10
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 5 of 22




          Liberty Insurance Underwriters, Inc. (“Liberty”) submits this response in opposition to

   Plaintiffs Jacob Horn and Robert Vetter, individually and on behalf of others similarly situated,

   as assignees of iCan Benefit Group LLC, a Florida limited liability company (collectively,

   “Plaintiffs”)’s Daubert Motion to Strike or Exclude the Expert Opinions of Timothy J. Fransen

   and Stephen D. Johnson, D.E. 106, 115 (“Plaintiffs’ Motion”). For the reasons set forth below,

   Liberty respectfully requests that this Court deny Plaintiffs’ Motion.

   I.     INTRODUCTION

          In this insurance coverage dispute, Liberty offers the opinions of expert Timothy J.

   Fransen as to the reasonableness of the underlying Coblentz settlement agreement (the

   “Settlement Agreement”) with a particular focus on comparing it to other TCPA settlements.

   Liberty also offers the opinions of expert Stephen D. Johnson as to the issues of whether the

   negotiations culminating in the Settlement Agreement are indicative of good faith negotiations

   and reasonable from the perspective of the overall conduct of the parties. Mr. Fransen and Mr.

   Johnson also rebut the opinions of Plaintiffs’ two experts – (i) Seth M. Lehrman, who provided

   an opinion on whether the Settlement Agreement was reasonable (the “Lehrman Report”) and

   (ii) Robert M. Klein, who provided an opinion on whether the Settlement Agreement was

   achieved through improper motive or collusion (the “Klein Report”).

          Plaintiffs’ Motion argues that both Mr. Fransen and Mr. Johnson are unqualified to offer

   their respective opinions in this action because they supposedly have insufficient TCPA

   experience. Plaintiffs do not challenge the reliability of Mr. Fransen’s opinions, but they do

   challenge the reliability of Mr. Johnson’s opinions because he did not compare the Settlement

   Agreement to other TCPA class action settlements as if that were the only relevant inquiry in a

   Coblentz enforcement action (it is not) and because he supposedly did not consider oral

   communications between Plaintiffs’ and iCan’s lawyers that Plaintiffs’ Motion itself does not
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 6 of 22




   identify and that that Plaintiffs’ and iCan’s lawyers could not recall during their recent

   depositions.

           Plaintiffs’ Motion’s criticisms of Mr. Fransen’s and Mr. Johnson’s opinions are

   misguided and incorrect, and the Motion should be denied.

   II.     BACKGROUND

           A.      Mr. Fransen’s Report.

           As set forth in Report of Timothy J. Fransen (“Fransen Report”) (Ex. A), Mr. Fransen is a

   partner at the law firm of Cosgrave Vergeer Kester LLP in Portland, Oregon. Fransen Report, ¶

   2. He graduated from the University of California, Hastings College of Law. Id. ¶ 5. He is

   admitted to practice in Oregon and Washington, and before the federal courts in the District of

   Oregon and the Eastern and Western Districts of Washington. Id. ¶ 3. He is a member of the

   Defense Research Institute, the Oregon Association of Defense Counsel, the Mulnomah County

   Bar Association, and the Oregon Bankers’ Association. Id. ¶ 4. Since 2008, Mr. Fransen’s

   practice has focused primarily on the defense of consumer protection claims under various state

   and federal laws, including but not limited to the TCPA. Id. ¶¶ 6-7. Mr. Fransen has

   participated as counsel in at least seven TCPA cases since 2010. Ex. C, Decl. of T. Fransen, ¶ 4.

   In the last five years, he has attended various programs and seminars dedicated to defense of

   consumer class actions, with an emphasis on TCPA litigation, put on by groups including the

   Defense Research Institute, the American Collectors’ Association, and the American Conference

   Institute. Id. ¶ 8.

           In his Report, Mr. Fransen opines that the Settlement Agreement was “not reasonable

   under the circumstances.” Id. ¶ 16. In addition to reviewing the Lehrman Report, Mr. Fransen

   reviewed the dockets and key filings from many of the cases disclosed in Exhibit B of the

   Lehrman Report, as well as the Klein Report and the key pleadings, motions and orders from the
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 7 of 22




   underlying iCan action, styled Jacob Horn, et al., v. iCan Benefit Group, LLC, Case No. 9:17-cv-

   81027-RLR, in the Southern District of Florida (the “iCan Lawsuit”). Id. ¶¶ 10-12.

          Mr. Fransen’s opinion, as set forth in his report, focuses on (i) the amount of the

   settlement and (ii) the speed and informality in which the settlement was consummated. Id. ¶ 17.

   He discusses in detail twelve TCPA class actions involving settlements of $20 million or more,

   seven of which Mr. Lehrman did not address in his own report. Id. ¶¶ 19, 23, 24. In every case,

   the settlement was reached with assistance of a third-party neutral. Id. ¶ 24. Similarly, the

   settlement in every case was reached only after enough time had passed to allow the full

   exchange of information and the development of defenses. Id. And finally, on average, the

   settlement agreement was reached approximately two years after the case was filed. Id. As set

   forth by Mr. Fransen, these reoccurring facts are absent from the iCan Lawsuit settlement

   negotiation, where the settlement was reached with exceptional speed, without the aid of any

   third-party neutral 1 and without the exchange of discovery. Id.

          In addition to analyzing other TCPA settlements in far more detail than Mr. Lehrman did,

   the Fransen Report also identifies some important inaccuracies in the Lehrman Report. For

   example, of the eight settlements the Lehrman Report identifies as being over $20 million, two

   were resolved by jury trials (not settlement) and one was a $2.1 million settlement (not $21

   million as stated by Mr. Lehrman). Id.




   1
           Discovery after Mr. Fransen submitted his report revealed that the parties did
   contemplate using a mediator, former Judge Fred A. Hazouri, to help determine a reasonable
   settlement sum because they though it could be useful to establishing the reasonableness of a
   settlement sum in a later proceeding to enforce a Coblentz agreement, Silber Dep. 70:20-72:9,
   but ultimately decided to not seek his assistance or opinion on reasonableness. All deposition
   transcripts referenced herein are attached to Liberty’s Response to Plaintiffs’ Motion in Limine.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 8 of 22




           B.      Mr. Johnson’s Report.

           As set forth in the Expert Report of Stephen D. Johnson (“Johnson Report”) (Ex. B), Mr.

   Johnson has more than 30 years of claims and insurance experience in the property-casualty

   insurance industry. Johnson Report, at 1. He has held positions on the board of directors of

   insurance companies, and held various titles, including senior vice president, vice president,

   assistant vice president, associate general counsel and assistant corporate secretary. Id. At

   various times, he has served as the top claims executive for insurance companies, as well as a

   claims officer, claims counsel and claims consultant. Id. Mr. Johnson graduated from Texas

   Tech University in 1982 and is admitted to practice in Texas. Id. at 2, 13. He is a member of the

   Defense Research Institute, the Institutes’ CLM, and the Property Casualty Insurers Association

   of America. Id. at 13. He has extensive experience overseeing, analyzing, and negotiating

   claims-based lawsuits and deciphering fraudulent claims. Id. at 1-2.

           Mr. Johnson reviewed the reports and attachments from Plaintiffs’ expert witnesses, as

   well as key pleadings, motions, and orders from the iCan and Plaintiffs’ initial document

   production in this action. 2

           The Johnson Report primarily focuses on “(i) the reasonableness of the $60M settlement

   amount; (ii) whether the settlement was tainted by bad faith, fraud or collusion; and (iii) whether

   there was a bona fide effort to minimize liability – i.e., whether iCan and its defense counsel

   engaged in reasonable advocacy to resist class certification, dispute allegations of violations of

   the TCPA and contest damages.” Id. at 3. Regarding such inquiries, the Eleventh Circuit has

   affirmed a district court’s denial of a motion for judgment as a matter of law (and thus, the jury’s


   2
          At the time the Johnson Report and the Fransen Report were prepared, Plaintiffs’ had
   provided their initial production of documents, which was later supplemented after Liberty
   noticed deficiencies in Plaintiffs’ production. Further, at the time, no depositions had been taken
   or scheduled.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 9 of 22




   verdict for the insurer) where the evidence demonstrated that “[n]o discovery was conducted

   before the parties entered into the Coblentz agreement. No depositions were taken. No

   interrogatories were sent. . .,” there was a lack of meaningful factual development during the

   underlying case with no expert assessments conducted, and yet there was “generous[]

   compensat[ion]” for counsel through “contingency fees and costs.” Jimenez v. GEICO, 651 F.

   App’x 850, 854 (11th Cir. 2016). Similarly, in Sidman v. Travelers Casualty and Surety, 841

   F.3d 1197 (11th Cir. 2016), the Eleventh Circuit questioned whether the insured acted as if its

   “own money [were] on the line” in reaching the Coblentz agreement, id. at 1206, and then

   clarified that “collusion” does not necessarily require that the insured in fact financially shared in

   any recovery made pursuant to the consent judgment, id. at 1205. Rather, the Court upheld

   summary judgment in favor of the insurer because, among other things, evidence demonstrated

   that the only reason the insured “acquiesced to this arrangement because it believed that it could

   impose on [the insurer] all or most of the financial burden of the settlement agreement, with its

   own exposure limited to $50,000 pursuant to the side agreement.” Id. at 1206. The Court

   concluded: “Accordingly, we hold that an agreement in which an insured agrees to accept

   essentially any judgment amount that the injured party seeks in exchange for a promise to not

   execute against it is collusive for Coblentz purposes.” Id.

          In essence, Mr. Johnson considered whether iCan forcefully and diligently defended and

   negotiated to $60 million or whether iCan’s actions were too cooperative or too fast-tracked.

   Johnson Report, at 5. In reaching his opinion, Mr. Johnson first discussed what typically

   happens in civil litigation – a vigorous negotiation when a defendant has its own “skin in the

   game” and wants to minimize liability as much as possible. Id.

          Reviewing the same information cited in Plaintiffs’ own expert reports, Mr. Johnson

   recognized that iCan did not vigorously negotiate. Notably, while both the Lehrman Report and

   the Klein Report vaguely describe settlement communications and discussions in an attempt to
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 10 of 22




   convey that there were extensive negotiations between the parties, neither report provides any

   specific details regarding iCan’s attempts to negotiate a low settlement number. Id. at 6-7. Mr.

   Johnson opines that this lack of detail in Plaintiffs’ own expert reports indicates that iCan did not

   “act[] diligently to reduce class size, defeat class certification or otherwise vigorously defend.”

   Id. at 8. He observed “minimal emails addressing the potential number of texts, but little

   analysis, no contested motion regarding class certification, no expert analysis, no discovery

   submitted to Plaintiffs’, or any other activity to commensurate with a vigorous defense.” Id.

          In the Johnson Report, Mr. Johnson looked beyond the Plaintiffs’ two expert reports for

   any other evidence that the parties negotiated in good faith. Id. at 8-12. Based on Mr. Johnson’s

   review of the pleadings and Plaintiffs’ document production, he notes that very quickly, the

   parties explored early case resolution. Id. at 8. However, Mr. Manuel Hiraldo (lead counsel for

   the Plaintiffs in the iCan Lawsuit) prior to judicial approval of the $60 million settlement,

   expressed to this Court that there had been “extensive negotiations.” 3 Id. Mr. Johnson also

   highlights emails exchanged between the parties in mid-January indicating that Plaintiffs’ and

   iCan came to an agreement on a settlement sum with exceptional speed. Id. at 9-10. And he

   observed that the parties canceled mediation because the action had supposedly settled but that

   cancellation was one day prior to any written evidence that the parties actually had reached

   agreement on a settlement sum. Id. Mr. Johnson opines that “it is more likely than not that

   before the number was agreed to, iCan already knew it was getting the only thing material to it –

   complete protection against the Horn matter. It would be very reasonable to assume iCan had an

   interest to allow the number to be high – not as low as an ordinarily prudent defendant would –


   3
     Mr. Hiraldo also expressed to this Court that discovery was exchanged. However, Mr. Johnson
   notes that nothing in the record supports this statement – there were no requests for production,
   interrogatories, requests for admission, or designation of experts or depositions. See Johnson
   Report, pp. 8-9.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 11 of 22




   because iCan would not want to displease plaintiffs, causing them to rescind the deal that had

   plaintiffs foregoing any right to recover against iCan in exchange for assigning Liberty policy

   rights to the class.” Id. He further opines that the parties’ negotiations were not “not indicative

   of true arm’s length negotiations or, as described by counsel in the [iCan Lawsuit to this Court],

   ‘extensive negotiations.’” Id. at 11.

          The Johnson Report addresses a January 12, 2018 email in which iCan purports to

   analyze and set a class size but mentions “sampling” and “guessing” used to arrive at an

   estimated total number of offending texts sent. Id. at 9-10. Mr. Johnson opines that “this email

   is reflective of a defendant which has nothing to lose because it knew it would never be obligated

   to pay.” Id. at 10. Further, he explains that in a “truly contested and zealously litigated case” a

   math or statistics expert would have been engaged by the parties, but no experts were retained in

   the iCan lawsuit. Id.

   III.   ARGUMENT

          The Federal Rules of Evidence permit expert testimony as follows:


                  If scientific, technical, or other specialized knowledge will assist
                  the trier of fact to understand the evidence or to determine a fact in
                  issue, a witness qualified as an expert by knowledge, skill,
                  experience, training, or education, may testify thereto in the form
                  of an opinion or otherwise, if (1) the testimony is based upon
                  sufficient facts or data, (2) the testimony is the product of reliable
                  principles and methods, and (3) the witness has applied the
                  principles and methods reliably to the facts of the case.

   Fed. R. Evid. 702. Rule 702 embodies a “‘trilogy of restrictions’ that expert testimony must

   meet for admissibility: qualification, reliability and fit.’” Cotromano v. United Techs. Corp., 13-

   80928, 10-80840-CIV, 2018 WL 2047468, at *14 (S.D. Fla. May 2, 2018) (quoting Schneider ex

   rel. Estate of Schneider v. Fried, 320 F.3d 396, 404 (3d Cir. 2003)).
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 12 of 22




            Rule 702 “assign[s] to the trial judge the task of ensuring that an expert’s testimony both

   rests on a reliable foundation and is relevant to the task at hand.” Daubert v. Merrell Dow

   Pharms., Inc., 509 U.S. 579, 597 (1993). Thus, Rule 702 “compels district courts to perform a

   ‘gatekeeping’ role concerning the admissibility of expert testimony.” Seamon v. Remington

   Arms Co., LLC, 813 F.3d 983, 988 (11th Cir. 2016) (citing Daubert, 509 U.S. at 597). However,

   “[t]he admissibility standard is a liberal one ... and the rejection of expert testimony is the

   exception rather than the rule.” Siplin v. Carnival Corp., 17-CIV-23741, 2018 WL 3439452, at

   *7 (S.D. Fla. July 17, 2018) (emphasis in original). Exclusion of expert testimony is the

   exception, rather than the rule, because “[v]igorous cross examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional and appropriate means

   of attacking shaky but admissible evidence.” Adega v. State Farm Fire and Cas. Ins. Co., 07-

   20696-CIV, 2010 WL 11506354, at *1 (S.D. Fla. Mar. 30, 2010) (quoting Daubert, 509 U.S. at

   595). Thus, “the threshold question in determining the admissibility of an expert’s testimony is

   whether the testimony helps the fact finder resolve an ultimate issue in the case.” Regions Bank

   v. Cmmw. Land Title Ins. Co., 11-23257-CIV, 2013 WL 3279939, at *1 (S.D. Fla. June 27,

   2013).

            A.   Mr. Fransen’s Opinions Are Admissible.

            Plaintiffs’ argue that Mr. Fransen’s opinions are inadmissible under Rule 702 based on

   Mr. Fransen’s qualification only and do not challenge the reliability or fit of his opinions. Mr.

   Fransen is well-qualified to opine as to the reasonableness of the Settlement Agreement.

            “[E]xpert opinion testimony on issues to be decided by the jury, even the ultimate issue,

   is admissible where the conclusion of the expert is one which jurors would not ordinarily be able

   to draw for themselves; i.e., the conclusion is beyond the ken of the average layman.” Goolsby

   v. Gain Techs., Inc., 362 Fed. Appx. 123, 134–35 (11th Cir. 2010). “For nonscientific expert

   testimony, the trial judge must have considerable leeway in deciding in a particular case how to
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 13 of 22




   go about determining whether particular expert testimony is reliable. A district court may decide

   that nonscientific expert testimony is reliable based upon personal knowledge or experience.”

   Am. Gen. Life Ins. Co. v. Schoenthal Fam., LLC, 555 F.3d 1331, 1338 (11th Cir. 2009) (internal

   citations and quotations omitted). Mr. Fransen’s knowledge and experience qualify him to

   provide his expert opinions in this action.

          Plaintiffs ask this Court to apply Rule 702 in an unreasonably narrow manner. Mr.

   Fransen is experienced in litigating both consumer class action and TCPA cases, see Fransen

   Report, ¶¶ 6, 7; Fransen Decl., ¶ 4, and is more than qualified to opine on whether the third

   largest TCPA class action settlement in the history of TCPA class action settlements was

   unreasonable and whether it was inconsistent with the features of the very TCPA settlements that

   Plaintiffs’ experts claim are comparable, see Fransen Report, ¶ 18; Fransen Decl., ¶ 4. Mr.

   Fransen’s opinion is based on his review of the facts underlying other TCPA class action

   settlements, his experience as a class-action lawyer and his experience representing clients in

   TCPA cases. See Fransen Report, ¶¶ 19-25; Fransen Decl., ¶ 4.

          Contrary to the implications of Plaintiffs’ Motion, there is no requirement under the

   Federal Rules or in the Eleventh Circuit that Mr. Fransen must have litigated a set number of

   TCPA class action cases that resulted in a settlement in order to provide an opinion on

   reasonableness in this action. And, Plaintiffs’ Motion actually offers no such benchmark. Mr.

   Fransen has extensive knowledge and experience litigating class action settlements, and as

   Plaintiffs’ Motion observes, that includes the TCPA. He also has researched TCPA litigation

   extensively. See Fransen Report, ¶ 8.

          That Mr. Lehrman supposedly has personal experience with a greater quantity of

   “TCPA” class action cases than Mr. Fransen is irrelevant. Both Mr. Fransen and Mr. Lehrman

   relied on their own experience litigating class action cases, including TCPA claims, as well as

   their study of other TCPA actions they were not involved in. In fact, the Lehrman Report
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 14 of 22




   erroneously confuses the issues pertinent to this action by analyzing the Settlement Agreement in

   relation to Federal Rule of Civil Procedure 23 and Bennett v. Behring Corp., 737 F.2d 982, 986

   (11th Cir. 1984), as opposed to under the factors relevant in a Coblentz enforcement action. At

   best, Mr. Lehrman’s “TCPA-specific” analysis is limited to attaching a chart (apparently created

   by Plaintiffs’ counsel) 4 and writing in a single paragraph that the Settlement Agreement

   supposedly fits within the range of settlements identified in the chart. Lehrman Report, at 15-16.

   Unlike Mr. Fransen, Mr. Lehrman offers no analysis of the facts underlying those cases to

   meaningfully compare them to the Settlement Agreement.

             Mr. Fransen rebuts the Lehrman Report and engages in more than a superficial

   comparison of numbers (as Mr. Lehrman did); he evaluates the facts of each case against the

   iCan Lawsuit, taking into consideration (i) the length and timing of the settlement negotiations,

   (ii) whether the parties engaged in discovery prior to reaching a settlement agreement, (iii)

   whether the parties engaged a third-party neutral to assist with negotiations, (iv) whether the

   parties engaged in any motion practice, and (v) whether the Settlement Agreement included any

   required changes to the TCPA-violator’s business practices. Fransen Report, ¶¶ 18-29.

             In sum, Plaintiffs do not even challenge the reliability or fit of Mr. Fransen’s opinions.

   Instead, they challenge only his qualifications, but Mr. Fransen is more than qualified to conduct

   the analysis he conducted and to testify to his opinions at trial. Plaintiffs’ Motion should be

   denied.




   4
           The Klein Report states: “Finally, I reviewed a chart which had been prepared by counsel
   reflecting class action settlements in other Telephone Consumer Protection Act matters, for
   purposes of comparison,” Klein Report at 1-2, but does not attach the chart. Presumably it is the
   same chart attached to the Fransen Report.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 15 of 22




          B.      Mr. Johnson’s Opinions Are Admissible.

                  1.      Mr. Johnson is a Qualified Expert.

          Plaintiffs’ argument that Mr. Johnson is unqualified to offer opinions in this action based

   on a supposed lack of specific experience in TCPA class action litigation is without merit.

          Mr. Johnson has years of experience handling claims in the insurance industry. Johnson

   Report at 1-2. Mr. Johnson has held various executive positions at insurance companies,

   including serving as top claims executive, senior vice president, vice president, assistant vice

   president, associate general counsel and assistant corporate secretary. Id. Mr. Johnson has also

   served on the board of directors of various insurance companies. Id. Further, he has extensive

   experience overseeing, analyzing, and negotiating claims-based lawsuits and deciphering

   fraudulent claims. Id. at 1-2. Further, the Johnson Report demonstrates his understanding of the

   key issues in the case in detail. Simply put, Mr. Johnson is eminently qualified to opine on how

   reasonable defendants comport themselves in negotiations, what sort of conduct parties engage

   in when truly negotiating at arm’s length with a defendant attempting to minimize liability, and

   to compare the evidence (or lack thereof) of negotiations in this action to what one should expect

   to see in good faith negotiations.

          Plaintiffs’ simplistic criticism that an expert in this action must be a TCPA lawyer to

   opine as to whether a defendant acted as if its own skin were in the game or that it comported

   itself in a good faith, non-collusive, and vigorous manner while seeking to minimize liability is

   not true. The TCPA is not a “complex regulatory scheme, subject to different, reasonable

   interpretations.” Physicians Healthsource, Inc. v. Dr. Diabetic Supply, LLC, 12-22330-CIV,

   2014 WL 7366255, at *10 (S.D. Fla. Dec. 24, 2014) (rejecting defendants’ argument that class

   certification “would subject them to potentially ruinous liability on the basis of an unintentional,

   technical violation of a confusing regulation that caused no economic harm to the class.”); see

   also Mohamed v. Am. Motor Co., LLC, 320 F.R.D. 301, 317 (S.D. Fla. 2017). In fact, if
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 16 of 22




   Plaintiffs’ arguments were true, their own expert must be disqualified as Robert Klein does not

   disclose any TCPA experience in his own Report. 5

          Plaintiffs’ Motion also misquotes and misplaces reliance on Doctors Licensure Group,

   Inc. v. Continental Casualty Company, 3:10-CV-98-RV/MD, 2011 WL 13182969 (N.D. Fla.

   Sept. 26, 2011). In granting the defendant insurer’s motion to preclude the testimony of the

   offered expert, Mr. Michels, the court emphasized Mr. Michels’ own admission at his deposition

   that he lacked experience to opine on the reasonableness of the underlying settlement. Id. at *5

   (“Because he is by his own admission not qualified to testify as to the strength of [the plaintiff’s]

   allegations and the defenses [the defendant CPA] may have had thereto, he is obviously

   unqualified to testify that the settlement between [the parties] was reasonable.”). 6 Both times

   that Plaintiffs’ Motion purports to quote Doctors Licensure Group, see D.E. 106, Plaintiffs’ Mot.

   at 4, 5, intentionally omits the key word “admittedly” that the district court specifically

   underlined in the opinion. The full quote reads, “In short, if Michels admittedly does not have

   the qualifications necessary to form an opinion on the merits of the case, how can he possibly

   evaluate and offer expert witness testimony on the reasonableness of a settlement reached in that

   case? Obviously, he cannot.” Id. (emphasis in original).

          Unlike in Doctors Licensure Group, Liberty and Mr. Johnson absolutely do not admit

   that Mr. Johnson does not have the qualifications to offer the opinions he has offered in this



   5
          Similarly, iCan’s own lead counsel in the underlying action, Mr. Dunkel, had no TCPA
   experience prior to handling the iCan Lawsuit. See Dunkel 27:17-24, 28:3-12. Ms. Fineman
   estimated she had handled “eight or 10” TCPA litigations prior to the iCan Lawsuit, one of
   which was only a demand letter sent by plaintiffs’ counsel. See Fineman 4:14-22.
   6
          Mr. Michels admitted he (i) did not know the elements of the underlying claim, (ii) did
   not know what affirmative defenses were available to the defendant, (iii) did not know what the
   defendant alleged wrongful conduct was, and (iv) did not know how the defendant violated the
   professional standard of care. Id. at *5.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 17 of 22




   action. He is well qualified to testify to his opinions on whether the circumstances surrounding

   the negotiations of the Settlement Agreement are indicative of an unreasonable settlement that is

   tainted by bad faith, fraud, or collusion, and was reached without any effort by the defendant to

   minimize liability. 7

                   2.      Mr. Johnson’s Methodology is Reliable.

           Plaintiffs also argue that Mr. Johnson’s opinions are inadmissible under Rule 702 on the

   basis of reliability. They argue that Mr. Johnson’s methodology is flawed for the following two

   reasons: (i) with respect to reasonableness, for not specifically comparing the settlement of the

   iCan Lawsuit to other TCPA class action settlements, and (ii) with respect to good faith, for

   supposedly reviewing only emails between the underlying counsel in the iCan Lawsuit regarding

   their negotiations. Again, Plaintiffs ask this Court to apply Rule 702 in an unreasonably narrow

   manner and their arguments should be rejected.

           The Eleventh Circuit and the Southern District of Florida have explained that the focus

   under Daubert is not on conclusions drawn by the expert, but rather the reasonableness of the

   expert’s approach.

                   The focus is not on the conclusions generated by the expert’s methodology, but on
                   the reasonableness of the expert’s use of such an approach, together with his or
                   her particular method of analyzing the data obtained, to draw a conclusion
                   regarding the specific matter to which the expert testimony is directly relevant.
                   Kumho, 526 U.S. at ––––, 119 S.Ct. at 1177. The “overarching” goal of Daubert’s
                   gate-keeping requirement “... is to make certain that an expert, whether basing
                   testimony upon professional studies or personal experience, employs in the
                   courtroom the same level of intellectual rigor that characterizes the practice of an
                   expert in the relevant field.”




          In Doctors Licensure, Mr. Michels also apparently only offered an opinion as to
   reasonableness and not as to whether negotiations were conducted in good faith. Id. at *4-5.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 18 of 22




   Allapattah Services, Inc. v. Exxon Corp., 61 F. Supp. 2d 1335, 1339–40 (S.D. Fla. 1999), aff’d,

   333 F.3d 1248 (11th Cir. 2003), aff’d sub nom. Exxon Mobil Corp. v. Allapattah Services, Inc.,

   545 U.S. 546 (2005).

          Mr. Johnson’s approach in reaching his expert opinion is reasonable. First, a comparison

   to other TCPA settlements is only one potential data point of a reasonableness analysis, but the

   overall question the jury must consider is whether iCan acted as if “its own money [were] on the

   line.” Sidman, 841 F.3d at 1206; see also Culbreath Isles Prop. Owners Ass’n, Inc. v. Travelers

   Cas. & Sur. Co. of Am., 151 F. Supp. 3d 1282, 1290 (M.D. Fla. 2015) (“Some courts have

   evaluated reasonableness under Coblentz by examining what settlement a reasonable person in

   the position of the insured would have reached on the merits of the plaintiff’s claims if the

   insured was required to pay the settlement itself.”), aff’d sub nom. Sidman, 841 F.3d 1197. Mr.

   Fransen’s report focuses on a comparison to other TCPA class action settlements, while Mr.

   Johnson’s report reviews the broader picture of the parties overall conduct surrounding the

   negotiations of the Settlement Agreement, although Mr. Johnson does compare the Settlement

   Agreement to one of the cases that Mr. Lehrman noted. Johnson Report, at 7-8 (“Interestingly,

   Lehrman refers to a TCPA auto-dial class action he handled as an attorney wherein a $12M

   settlement fund was available for 6.9M consumers. $12M ÷ 6.9M = $1.74 per consumer.”)

          Second, Plaintiffs’ criticism that Mr. Johnson only relied on emails and not oral

   communications between the underlying counsel in the iCan Lawsuit is absurd and actually

   highlights the lack of evidence of good faith negotiations between Plaintiffs and iCan. Mr.

   Johnson pointed out that communications between Plaintiffs and iCan regarding a settlement

   sum appear limited to just a short window of a couple of days from January 14-16 or even
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 19 of 22




   possibly just January 14-15. See Johnson Report, at 7-8, 10-11. Mr. Johnson’s observation is

   accurate and consistent with the record. 8

          In fact, there is no evidence in the record of any meaningful oral communications about

   settlement prior to that window of time and Plaintiffs’ Motion does not identify any. Subsequent

   to Mr. Johnson’s Report, counsel for Plaintiffs and counsel for iCan had the opportunity to

   testify under oath, and they could identify no oral communications regarding any exchange of

   settlement sum numbers prior to January 14. As Mr. Hiraldo testified:

                  Q.      Okay. You might have, you might not have; but sitting here today,
                  as far as you are aware, is this email on Sunday, January 14th, 2018 at
                  2:36 p.m. the earliest communication that you can recall in which either
                  party had put a dollar figure on a settlement in the case?
                  A.      I think that this reflects the first written -- formal written demand
                  to the defendants.
                  Q.      But -- and do you recall any specific oral communications
                  conveying a demand or an offer with an actual settlement sum being
                  communicated prior to this email?
                  A.      I do not.

   M. Hiraldo 204:17-205:9. Mr. Dunkel also could not recall any oral communications in which

   either party offered a settlement figure prior to January 14. Dunkel 187:15-188:10.

          The post-expert report depositions also revealed that the parties had exchanged even less

   information during the underlying action than previously represented. See, e.g., M. Hiraldo

   43:24-45:21 (confirming that all “informal” discovery between the parties was limited to (i) the

   financial documents temporarily provided to, and taken back from, Plaintiffs on December 1, and

   (ii) the December 28 chart and January 12 email supposedly analyzing class data); id. (not



            At the time of Mr. Johnson’s report, Mr. Johnson only had available to him Plaintiffs’
   initial production, which was deficient and later supplemented by Plaintiffs on February 22,
   2019, after Mr. Johnson’s report was due. Thus, his report is based on the exact same documents
   relied on by Mr. Klein and attached as Exhibit A to the Klein Report. See Johnson Report at Ex.
   B. Depositions of all attorneys involved in the “negotiations” between Plaintiffs and iCan
   occurred after his report was due.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 20 of 22




   recalling if any further information that was communicated to Plaintiffs other than what appears

   in the documents).

          Plaintiffs’ criticism of Mr. Johnson’s report for not considering oral communications

   between Plaintiffs and iCan that either never occurred or no witness can recall does nothing to

   demonstrate the unreliability of Mr. Johnson’s opinions. It actually highlights the

   unreasonableness of the settlement and lack of good faith negotiations between the parties. 9 As

   the opinions set forth in the Johnson Report will assist the trier of fact and Plaintiffs have offered

   no valid challenge to Mr. Johnson’s methodology, Plaintiffs’ Motion should be denied.




   9
           Even if there were oral communications that existed and he ignored (which he did not),
   the Johnson Report complied with the Rule 26 notice requirements to put Plaintiffs’ on notice of
   his opinions and to provide Plaintiffs’ with the opportunity to prepare effective cross-
   examination. See Long v. E. Coast Waffles, Inc., 18-12920, 2019 WL 1091041, at *1 (11th Cir.
   Mar. 8, 2019) (“The disclosure requirements aim to provide parties with a reasonable
   opportunity to prepare effective cross examination and arrange for rebuttal testimony from other
   experts if needed.”)
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 21 of 22




   IV.    CONCLUSION

          For all of the foregoing reasons, Plaintiffs’ Motion must be denied. The opinions set

   forth in the Fransen Report and the Johnson Report are admissible in this case.

          WHEREFORE, Defendant Liberty respectfully requests that the Court deny Plaintiffs’

   Motion.


   COLE, SCOTT & KISSANE, P.A.                     HANGLEY ARONCHICK SEGAL PUDLIN
                                                   & SCHILLER
   /s/ John Cody German
   John Cody German                                /s/ Ronald P. Schiller
   (Florida Bar No. 58654)                         Ronald P. Schiller
   Email: Cody.German@csklegal.com                 Daniel J. Layden
   COLE, SCOTT & KISSANE, P.A.                     John S. Stapleton
   Cole, Scott & Kissane Building                  Mia S. Rosati
   9150 South Dadeland Boulevard                   Admitted Pro Hac Vice
   Suite 1400                                      Email: rps@hangley.com
   Miami, Florida 33156                            HANGLEY ARONCHICK SEGAL PUDLIN &
   Telephone: (305) 416-3180                       SCHILLER
                                                   One Logan Square
   Counsel for Defendant Liberty Insurance         27th Floor
   Underwriters, Inc.                              Philadelphia, PA 19103
                                                   Telephone: (215) 568-6200

                                                   Counsel for Defendant Liberty Insurance
                                                   Underwriters, Inc.
Case 9:18-cv-80762-RLR Document 122 Entered on FLSD Docket 03/22/2019 Page 22 of 22




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of March, 2019, I electronically filed the foregoing

   document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record via transmission of Notice of Electronic Filing

   generated by CM/ECF.




                                                         /s/ John Cody German
                                                         _________________________________
